       Case 2:18-cr-00079-MCE Document 83 Filed 05/18/20 Page 1 of 2

                                                                            FILED
                          UNITED STATES DISTRICT COURT                  May 18, 2020
                       EASTERN DISTRICT OF CALIFORNIA                CLERK, US DSITRICT COURT
                                                                       EASTERN DISTRICT OF
                                                                            CALIFORNIA


UNITED STATES OF AMERICA,                     Case No. 2:18-cr-00079-MCE

                 Plaintiff,

       v.                                            ORDER FOR RELEASE OF
                                                      PERSON IN CUSTODY
LOREN SHAWN PATRICK,

                 Defendant.

TO:    UNITED STATES MARSHAL:

       This is to authorize and direct you to release LOREN SHAWN PATRICK,

Case No. 2:18-cr-00079-MCE Charge Supervised Release Violation, from custody

for the following reasons: for the following reasons:

                       Release on Personal Recognizance

                       Bail Posted in the Sum of $

                               Unsecured Appearance Bond $

                               Appearance Bond with 10% Deposit

                               Appearance Bond with Surety

                               Corporate Surety Bail Bond

                               (Other): Defendant shall be released on 5/19/20 at

                               9:00 am by USM to the third party custody of his

                          X    parents’, to be transported to Wellspace. All other

                               previously imposed conditions of release remain in full

                               force and effect.

       Issued at Sacramento, California on May 18, 2020 at 2:54 pm

       Dated: May 18, 2020


                                     By:
Case 2:18-cr-00079-MCE Document 83 Filed 05/18/20 Page 2 of 2



                                Click here to enter text.




                            2
